DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 2, 3, 4, 5, 10 – 15 and 18 – 20 are rejected.
Claims 6 – 9, 16 and 17 are objected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (CA 1157844), view of Yalcin et al. (Journal of Oleo Science, 2012), in view of Mitchell et al. (US 9,637,389), in view of Gulotty et al. (Organic Process Research & Development, 2018) and further in view of Simakova et al. (Ind. Eng. Chem. Res., 2008) and McCoy et al. (US 4,802,632).
The rejected claims cover, inter alia, a method of catalytic hydrogenation, the method comprising: providing a first stream comprising a reactant, wherein the reactant (i) comprises one or more unsaturated bonds, (ii) is a liquid, and (iii)(a) has a viscosity of at least 30 cP (20 °C), (b) is a compound of formula (I), or (c) a combination thereof, wherein the compound of formula (I) has a structure according to the following formula -
R1-[OCO-R2]t  (I), wherein t is 1 to 10; R1 and R2 are independently selected from a C1-C30 hydrocarbyl; and R1, R2, or R1 and R2 includes one or more unsaturated bonds;
providing a second stream comprising hydrogen;
providing a reactor bed having a first end and a second end, wherein the reactor
bed comprises an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and
(b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; and disposing, at least once, the first stream and the second stream in the first end of the reactor bed to contact the first stream and the second stream in the at least one passage of the activated carbon monolith catalyst to convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds.
Dependent claim 2 further limits the hydrogenation product.  Dependent claims 3, 4, 5 and 12 further limit the method.  Dependent claims 10 and 11 further limit the reactant.
However, Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  In Horn palladium is deposited on activated carbon.  (pp. 4, ln 18).  The catalyst of Horn for continuous hydrogenation is in a lump form as a fixed-bed catalyst. (pp. 7, ln 22 - 24).  
	In Example 7 of Horn the palladium/carbon catalyst (2.5 l) is contacted in a tubular reactor (inside diameter of tube, 43mm) with 0.5 l/h (0.425 kg/h) melted, distilled tallow fatty acid at 180°c and under 25 bars H2 pressure (2.5 MPa). The product being hydrogenated is found to have an iodine number ranging from 0.2 to 0.7. Nearly complete hydrogenation of the unsaturated fatty acid then takes place under the same conditions.
In Example 9 of Horns, over the palladium/carbon catalyst (2.5 l) used already in Example 7, 0.425 l/h soybean oil (iodine number, 132) is continuously hydrogenated at 1700 C and 15 bars H2 pressure (1.5 MPa). The product being hydrogenated has an iodine number ranging from 0.9 to 1.5 and a melting point between 70.3 and 71.3°C. ln a further test, 0.675 l/h soybean oil is used under otherwise identical hydrogenating conditions. Even with this increased feed rate a hydrogenated product having a low iodine number ranging from 2.1 to 2.6 is obtained, that is to say, extensive hydrogenation permitting the product to be sold as hard fat is achieved.
The difference between the instantly claimed invention and Horn is as follows: the reactant has a viscosity of at least 30 cP;  the activated carbon monolith catalyst comprises, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds; converting to the saturated bonds takes place during a single pass of the first stream through the reactor bed; the first stream travels in an up-flow direction to the second end of the reactor bed; and the reactant is an unsaturated sucrose octaester and the product is at least a partially saturated sucrose octaester.
However, with regard to the reactant has a viscosity of 30 cP the Examiner turns to the teaching of Horn in view of Yalcin.  Example 9 of Horn hydrogenates soybean oil.  According to Table 2 of Yalcin the viscosity of soybean oil having unsaturation can be 48.70 mPa.s (48.7cP) and 55.77 mPa.s (55.77cP). The generally viscosity of soybean oil of Horn overlaps or touches the viscosity of the claimed reactant.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.))
Regarding the activated carbon monolith catalyst comprising, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; the Examiner turns to the teaching of Mitchell. 
The prior art of Mitchell discloses an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one catalyst precursor on said porous finished-activated carbon monolith, the at least one catalyst precursor applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith, wherein the at least one catalyst precursor is catalytically active.  (col. 4, ln 58 – 67; col. 6, ln 65 to col. 7, ln 7 & claim 1).  Further, according to the teachings of Mitchell, their activated carbon monolith catalyst can be used in chemical reactions; such as, hydrogenation. (col. 13, ln 23 to col. 14, ln 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method of Horn by replacing the lump form of the palladium/activated carbon catalyst in a fixed-bed in the tubular reactor with the activated carbon monolith catalyst of Mitchell to achieve the clamed invention of improved hydrogenation of unsaturated oleochemicals.  
Motivation for the modification can be found in the teachings of Gulotty.  The prior art of Gulotty teaches that the catalyst ACMC-Pd (activated carbon monolith based catalyst containing Pd), has use in the hydrogenation of unsaturated esters.  (pp. 1623 Table 1, substrate III).  The reaction product from hydrogenation of the unsaturated ester is a saturated ester. (Table 1).
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to modify the prior art of Horn to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds, and converting to the saturated bonds takes place during a single pass of the first stream through the reactor bed; the Examiner turns to the teaching of Horn in view of Mitchell and Gulotty.  The prior art of Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  The prior art of Mitchell teaches that a porous finished activated carbon monolith catalyst having at least one catalytically active catalyst precursor disposed on exterior walls, has use as a hydrogenation catalyst. Further, Gulotty supports the fact that the catalyst of the type taught by Mitchell, can be used in the hydrogenation of unsaturated esters to saturated esters.  The catalyst of Mitchell in the process of Gulotty, convert unsaturated esters to saturated esters.  
Horn discloses that the hydrogenation reaction can be practiced in one reactor, which is fixed-bed.  (pp. 3, ln 21 – 22 & pp. 7, ln 23 - 24).  Also, Horn teaches that for the hydrogenation of free fatty acids, it is advisable to employ space velocities ranging from 0.2 to 0.6 vol./vol./ hr. When neutral oils are used, space velocities ranging from 0.15 to 0.60 vol./vol./hr. may be used, depending on the desired degree of hydrogenation. (pp. 8, ln 9 – 13).  The reactor in Horn is a tubular reactor.  (Example 7).
The reactor in Gulotty is fixed-bed tube reactor.  (pp. 123, left col. 4th para.).  The liquid flow rate used was 26 sccm.  The hydrogen flow rate was 0.8 to 19 SLM.  (pp. 123, left col. 4th para.).  According to the teachings, the hydrogen flow rate is varied so to stimulate the hydrogen concentration that would be present in a tubular reactor of sufficient length to complete conversion to 97% in a single pass of a commercial reactor.  Further, during hydrogenation of the unsaturated ester, Gulotty states that a >97% conversion was achieved in 15 passes through the reactor, suggesting that 4.6 m catalyst bed length would be sufficient to give >97% conversion in a single pass of a commercial reactor tube.  (pp. 1 624, left col “Hydrogenation of Substrate III”). 
Thus, based on the teachings of Horn in view of Mitchell and Gulotty.  One of ordinary skill in the art before the effective filing date of the instantly claimed invention, would have reason to modify the process of Horn by using the activated carbon monolith of Mitchell or Gulotty.  Then use routine experimentation, as suggested by Gulotty, to vary the flow rate of the hydrogen in the tubular reactor of sufficient length in order to obtain the desired 97% conversion of the unsaturated reactant to a saturated reactant.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the first stream travels in an up-flow direction to the second end of the reactor bed; the Examiner turns to the teaching of Simakova.   The prior art of Simkova discloses the use of a stainless steel up-flow tubular fixed-bed reactor in the hydrogenation of vegetable oil over Pd nanocomposite carbon catalyst.  (pp. 7221, left col. 2nd & 3rd full paragraph).  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the reactant is an unsaturated sucrose octaester and the product is at least a partially saturated sucrose octaester, the Examiner turns to the teaching of Horn, McCoy and Mitchell.  Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  
The catalysts in accordance with the invention of Horn are suited particularly for the continuous hydrogenation of commercial unsaturated fatty acids of different origins. They can also be used in the hydrogenation of animal oils and fats, such as fish oil, tallow and lard, and vegetable oils and fats such as soybean oil, palm-kernel oil and sunflower oil with appreciable saturation of the olefinic bonds.  Generally speaking, the fats, fatty acids, vegetable oils and animal oils, etc., which can be hydrogenated are those having at least 12 carbon atoms in the chain. The chain can go up to 22 carbon atoms. It can be singly or multiply unsaturated and can have other substituents such as ester groups and the like.  (pp. 8, ln 5- 24).
McCoy teaches that hydrogenation consist of the addition of hydrogen to the double bonds of fatty acids, increasing the saturation of the fatty acids.  (col. 1, ln 13 – 15).  Further, McCoy discloses that the saturation of sucrose polyesters by hydrogenating the polyesters after they have been synthesized from sucrose and fatty acids.  (col. 1, ln 35 – 40).  The hydrogenation process of McCoy uses nickel metal catalyst.  (col. 3, ln18 – 21).  The process of Horn uses a palladium/activated carbon catalyst as an improvement over nickel catalyst.  (pp. 7, ln 15 – 19 & pp. 3, ln 6 - 19).  
Because the hydrogenation process of Horn can be used with compounds that are singly or multiply unsaturated (pp. 8, ln 23 – 25), and the sucrose polyesters of McCoy derived from sucrose reactions with unsaturated fatty acids can be hydrogenated; one of ordinary skill in the art could reasonably presume the sucrose polyesters can be hydrogenated by the process of Horn.  Furthermore, in view of the fact that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method of Horn by replacing the lump form of the palladium/activated carbon catalyst in a fixed-bed in the tubular reactor with the activated carbon monolith catalyst of Mitchell to achieve the clamed invention of improved hydrogenation of unsaturated oleochemicals; a modified Horn process would covert unsaturated sucrose octaester to at least partially saturated octa ester.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to modify the prior art of Horn to achieve the claimed invention and that there would have been a reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claim(s) 13, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (CA 1157844), view of Yalcin et al. (Journal of Oleo Science, 2012), in view of Mitchell et al. (US 9,637,389) and in view of Gulotty et al. (Organic Process Research & Development, 2018) and further Simakova et al. (Ind. Eng. Chem. Res., 2008).
The rejected claims cover, inter alia, a method of catalytic hydrogenation, the method comprising: providing a first stream comprising a reactant, wherein the reactant (i) comprises one or more unsaturated bonds, or (ii) a combination thereof, wherein the compound of formula (I) has a structure according to the following formula -
R1-[OCO-R2]t  (I), wherein t is 1 to 10; R1 and R2 are independently selected from a C1-C30 hydrocarbyl; and R1, R2, or R1 and R2 includes one or more unsaturated bonds;
providing a second stream comprising hydrogen;
providing a reactor bed having a first end and a second end, wherein the reactor
bed comprises an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and
(b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; and disposing, at least once, the first stream and the second stream in the first end of the reactor bed to contact the first stream and the second stream in the at least one passage of the activated carbon monolith catalyst to convert at least a portion of the one or more unsaturated bonds to one or more saturated bonds.
Dependent claims 14, 15 and 18 further limits the method.
However, Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  In Horn palladium is deposited on activated carbon.  (pp. 4, ln 18).  The catalyst of Horn for continuous hydrogenation is in a lump form as a fixed-bed catalyst. (pp. 7, ln 22 - 24).  
	In Example 7 of Horn the palladium/carbon catalyst (2.5 l) is contacted in a tubular reactor (inside diameter of tube, 43mm) with 0.5 l/h (0.425 kg/h) melted, distilled tallow fatty acid at 180°c and under 25 bars H2 pressure (2.5 MPa). The product being hydrogenated is found to have an iodine number ranging from 0.2 to 0.7. Nearly complete hydrogenation of the unsaturated fatty acid then takes place under the same conditions.
In Example 9 of Horns, over the palladium/carbon catalyst (2.5 l) used already in Example 7, 0.425 l/h soybean oil (iodine number, 132) is continuously hydrogenated at 1700 C and 15 bars H2 pressure (1.5 MPa). The product being hydrogenated has an iodine number ranging from 0.9 to 1.5 and a melting point between 70.3 and 71.3°C. ln a further test, 0.675 l/h soybean oil is used under otherwise identical hydrogenating conditions. Even with this increased feed rate a hydrogenated product having a low iodine number ranging from 2.1 to 2.6 is obtained, that is to say, extensive hydrogenation permitting the product to be sold as hard fat is achieved.
The difference between the instantly claimed invention and Horn is as follows: the activated carbon monolith catalyst comprises, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; convert at least a portion of the one or more unsaturated bonds to one or more saturated bonds; 97% of the one or more unsaturated bonds are converted to the saturated bonds takes place during a single pass of the first stream through the reactor bed; and the first stream travels in an up-flow direction to the second end of the reactor bed.
Regarding the activated carbon monolith catalyst comprising, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; the Examiner turns to the teaching of Mitchell.  
The prior art of Mitchell discloses an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one catalyst precursor on said porous finished-activated carbon monolith, the at least one catalyst precursor applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith, wherein the at least one catalyst precursor is catalytically active.  (col. 4, ln 58 – 67; col. 6, ln 65 to col. 7, ln 7 & claim 1).  Further, according to the teachings of Mitchell, their activated carbon monolith catalyst can be used in chemical reactions; such as, hydrogenation. (col. 13, ln 23 to col. 14, ln 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method of Horn by replacing the lump form of the palladium/activated carbon catalyst in a fixed-bed in the tubular reactor with the activated carbon monolith catalyst of Mitchell to achieve the clamed invention of improved hydrogenation of unsaturated oleochemicals.  
Motivation for the modification can be found in the teachings of Gulotty.  The prior art of Gulotty teaches that the catalyst ACMC-Pd (activated carbon monolith based catalyst containing Pd), has use in the hydrogenation of unsaturated esters.  (pp. 1623 Table 1, substrate III).  The reaction product from hydrogenation of the unsaturated ester is a saturated ester. (Table 1).
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to modify the prior art of Horn to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding convert at least a portion of the one or more unsaturated bonds to one or more saturated bonds, and 97% of the one or more unsaturated bonds are converted to the saturated bonds takes place during a single pass of the first stream through the reactor bed; the Examiner turns to the teaching of Horn in view of Mitchell and Gulotty.  The prior art of Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  The prior art of Mitchell teaches that a porous finished activated carbon monolith catalyst having at least one catalytically active catalyst precursor disposed on exterior walls, has use as a hydrogenation catalyst. Further, Gulotty supports the fact that the catalyst of the type taught by Mitchell, can be used in the hydrogenation of unsaturated esters to saturated esters.  The catalyst of Mitchell in the process of Gulotty, convert unsaturated esters to saturated esters.  
Horn discloses that the hydrogenation reaction can be practiced in one reactor, which is fixed-bed.  (pp. 3, ln 21 – 22 & pp. 7, ln 23 - 24).  Also, Horn teaches that for the hydrogenation of free fatty acids, it is advisable to employ space velocities ranging from 0.2 to 0.6 vol./vol./ hr. When neutral oils are used, space velocities ranging from 0.15 to 0.60 vol./vol./hr. may be used, depending on the desired degree of hydrogenation. (pp. 8, ln 9 – 13).  The reactor in Horn is a tubular reactor.  (Example 7).
The reactor in Gulotty is fixed-bed tube reactor.  (pp. 123, left col. 4th para.).  The liquid flow rate used was 26 sccm.  The hydrogen flow rate was 0.8 to 19 SLM.  (pp. 123, left col. 4th para.).  According to the teachings, the hydrogen flow rate is varied so to stimulate the hydrogen concentration that would be present in a tubular reactor of sufficient length to complete conversion to 97% in a single pass of a commercial reactor.  Further, during hydrogenation of the unsaturated ester, Gulotty states that a >97% conversion was achieved in 15 passes through the reactor, suggesting that 4.6 m catalyst bed length would be sufficient to give >97% conversion in a single pass of a commercial reactor tube.  (pp. 1 624, left col “Hydrogenation of Substrate III”). 
Thus, based on the teachings of Horn in view of Mitchell and Gulotty.  One of ordinary skill in the art before the effective filing date of the instantly claimed invention, would have reason to modify the process of Horn by using the activated carbon monolith of Mitchell or Gulotty.  Then use routine experimentation, as suggested by Gulotty, to vary the flow rate of the hydrogen in the tubular reactor of sufficient length in order to obtain the desired 97% conversion of the unsaturated reactant to a saturated reactant.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the first stream travels in an up-flow direction to the second end of the reactor bed; the Examiner turns to the teaching of Simakova.   The prior art of Simkova discloses the use of a stainless steel up-flow tubular fixed-bed reactor in the hydrogenation of vegetable oil over Pd nanocomposite carbon catalyst.  (pp. 7221, left col. 2nd & 3rd full paragraph).  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Claim Rejections - 35 USC § 103
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (CA 1157844), view of Yalcin et al. (Journal of Oleo Science, 2012), in view of Mitchell et al. (US 9,637,389) and in view of Gulotty et al. (Organic Process Research & Development, 2018) and further Simakova et al. (Ind. Eng. Chem. Res., 2008).
The rejected claims cover, inter alia, a method of catalytic hydrogenation, the method comprising: providing a first stream comprising a reactant, wherein the reactant (i) comprises one or more unsaturated bonds, (ii) is a liquid, and (iii)(a) has a viscosity of at least 30 cP (20 °C), (b) is a compound of formula (I), or (c) a combination thereof, wherein the compound of formula (I) has a structure according to the following formula -
R1-[OCO-R2]t  (I), wherein t is 1 to 10; R1 and R2 are independently selected from a C1-C30 hydrocarbyl; and R1, R2, or R1 and R2 includes one or more unsaturated bonds;
providing a second stream comprising hydrogen;
providing a reactor bed having a first end and a second end, wherein the reactor
bed comprises an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and
(b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; and disposing, at least once, the first stream and the second stream in the first end of the reactor bed to contact the first stream and the second stream in the at least one passage of the activated carbon monolith catalyst to convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds; wherein the converting of the at least 97 % of the one or more unsaturated bonds to one or more saturated bonds occurs during a single pass of the first stream through the reactor bed,
wherein the first end and the second end of the reactor bed are arranged at a first position and a second position, respectively, such that after the disposing of the first stream in the first end of the reactor bed, the first stream travels in an up-flow direction to the second end of the reactor bed; and collecting a product that exits the second end of the reactor bed, wherein the product (i) comprises the one or more saturated bonds, (ii) is a solid at 20 °C, or (iii) a combination thereof.
However, Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  In Horn palladium is deposited on activated carbon.  (pp. 4, ln 18).  The catalyst of Horn for continuous hydrogenation is in a lump form as a fixed-bed catalyst. (pp. 7, ln 22 - 24).  
	In Example 7 of Horn the palladium/carbon catalyst (2.5 l) is contacted in a tubular reactor (inside diameter of tube, 43mm) with 0.5 l/h (0.425 kg/h) melted, distilled tallow fatty acid at 180°c and under 25 bars H2 pressure (2.5 MPa). The product being hydrogenated is found to have an iodine number ranging from 0.2 to 0.7. Nearly complete hydrogenation of the unsaturated fatty acid then takes place under the same conditions.
In Example 9 of Horns, over the palladium/carbon catalyst (2.5 l) used already in Example 7, 0.425 l/h soybean oil (iodine number, 132) is continuously hydrogenated at 1700 C and 15 bars H2 pressure (1.5 MPa). The product being hydrogenated has an iodine number ranging from 0.9 to 1.5 and a melting point between 70.3 and 71.3°C. ln a further test, 0.675 l/h soybean oil is used under otherwise identical hydrogenating conditions. Even with this increased feed rate a hydrogenated product having a low iodine number ranging from 2.1 to 2.6 is obtained, that is to say, extensive hydrogenation permitting the product to be sold as hard fat is achieved.
The difference between the instantly claimed invention and Horn is as follows: the reactant has a viscosity of at least 30 cP;  the activated carbon monolith catalyst comprises, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds; converting to the saturated bonds takes place during a single pass of the first stream through the reactor bed; and the first stream travels in an up-flow direction to the second end of the reactor bed.
However, with regard to the reactant has a viscosity of 30 cP the Examiner turns to the teaching of Horn in view of Yalcin.  Example 9 of Horn hydrogenates soybean oil.  According to Table 2 of Yalcin the viscosity of soybean oil having unsaturation can be 48.70 mPa.s (48.7cP) and 55.77 mPa.s (55.77cP). The generally viscosity of soybean oil of Horn overlaps or touches the viscosity of the claimed reactant.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.))
Regarding the activated carbon monolith catalyst comprising, (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one active catalytic material on said porous finished-activated carbon monolith, the at least one active catalytic material applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith; the Examiner turns to the teaching of Mitchell.  
The prior art of Mitchell discloses an activated carbon monolith catalyst comprising (a) a porous finished activated carbon monolith having walls defining at least one passage therethrough and comprising a supporting ceramic matrix and substantially discontinuous activated carbon particles dispersed throughout the supporting ceramic matrix, the walls having an exterior surface, depth, and passageways into the depth of the walls, and (b) at least one catalyst precursor on said porous finished-activated carbon monolith, the at least one catalyst precursor applied to the porous finished activated carbon monolith and disposed on the exterior surface of the walls and within the passageways into the depth of the monolith walls of the porous finished activated carbon monolith, wherein the at least one catalyst precursor is catalytically active.  (col. 4, ln 58 – 67; col. 6, ln 65 to col. 7, ln 7 & claim 1).  Further, according to the teachings of Mitchell, their activated carbon monolith catalyst can be used in chemical reactions; such as, hydrogenation. (col. 13, ln 23 to col. 14, ln 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method of Horn by replacing the lump form of the palladium/activated carbon catalyst in a fixed-bed in the tubular reactor with the activated carbon monolith catalyst of Mitchell to achieve the clamed invention of improved hydrogenation of unsaturated oleochemicals.  
Motivation for the modification can be found in the teachings of Gulotty.  The prior art of Gulotty teaches that the catalyst ACMC-Pd (activated carbon monolith based catalyst containing Pd), has use in the hydrogenation of unsaturated esters.  (pp. 1623 Table 1, substrate III).  The reaction product from hydrogenation of the unsaturated ester is a saturated ester. (Table 1).
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to modify the prior art of Horn to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding convert at least 97% of the one or more unsaturated bonds to one or more saturated bonds, and converting to the saturated bonds takes place during a single pass of the first stream through the reactor bed; the Examiner turns to the teaching of Horn in view of Mitchell and Gulotty.  The prior art of Horn discloses a process for the continuous hydrogenation of unsaturated vegetable and animal fats and oils, free fatty acids and other substances having carbon-to-carbon double bonds, such as olefins, and unsaturated carboxylic acids; wherein the catalyst is palladium/activated carbon.  (abstract; pp. 4, ln 27 to pp. 5 ln 3 & pp. 7, ln 15 - 19).  The prior art of Mitchell teaches that a porous finished activated carbon monolith catalyst having at least one catalytically active catalyst precursor disposed on exterior walls, has use as a hydrogenation catalyst. Further, Gulotty supports the fact that the catalyst of the type taught by Mitchell, can be used in the hydrogenation of unsaturated esters to saturated esters.  The catalyst of Mitchell in the process of Gulotty, convert unsaturated esters to saturated esters.  
Horn discloses that the hydrogenation reaction can be practiced in one reactor, which is fixed-bed.  (pp. 3, ln 21 – 22 & pp. 7, ln 23 - 24).  Also, Horn teaches that for the hydrogenation of free fatty acids, it is advisable to employ space velocities ranging from 0.2 to 0.6 vol./vol./ hr. When neutral oils are used, space velocities ranging from 0.15 to 0.60 vol./vol./hr. may be used, depending on the desired degree of hydrogenation. (pp. 8, ln 9 – 13).  The reactor in Horn is a tubular reactor.  (Example 7).
The reactor in Gulotty is fixed-bed tube reactor.  (pp. 123, left col. 4th para.).  The liquid flow rate used was 26 sccm.  The hydrogen flow rate was 0.8 to 19 SLM.  (pp. 123, left col. 4th para.).  According to the teachings, the hydrogen flow rate is varied so to stimulate the hydrogen concentration that would be present in a tubular reactor of sufficient length to complete conversion to 97% in a single pass of a commercial reactor.  Further, during hydrogenation of the unsaturated ester, Gulotty states that a >97% conversion was achieved in 15 passes through the reactor, suggesting that 4.6 m catalyst bed length would be sufficient to give >97% conversion in a single pass of a commercial reactor tube.  (pp. 1 624, left col “Hydrogenation of Substrate III”). 
Thus, based on the teachings of Horn in view of Mitchell and Gulotty.  One of ordinary skill in the art before the effective filing date of the instantly claimed invention, would have reason to modify the process of Horn by using the activated carbon monolith of Mitchell or Gulotty.  Then use routine experimentation, as suggested by Gulotty, to vary the flow rate of the hydrogen in the tubular reactor of sufficient length in order to obtain the desired 97% conversion of the unsaturated reactant to a saturated reactant.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the first stream travels in an up-flow direction to the second end of the reactor bed; the Examiner turns to the teaching of Simakova.   The prior art of Simkova discloses the use of a stainless steel up-flow tubular fixed-bed reactor in the hydrogenation of vegetable oil over Pd nanocomposite carbon catalyst.  (pp. 7221, left col. 2nd & 3rd full paragraph).  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,783,514 (Schick et al.) and U.S. 9,487,711 (Davis et al.).
Allowable Subject Matter


































Claims 6 – 9 and 15 – 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622